Case 1:20-cv-21468-UU Document 8 Entered on FLSD Docket 04/30/2020 Page 1 of 3

RETURN OF SERVICE

 

State of Florida County of SOUTHERN District Court

Case Number: 1:20-CV-21468-UU

Plaintiff:

MOYAL WELLNESS CENTER, LLC
vs.

Defendant

FAST FUND PROS LLC

For: KOPELOWITZ OSTROW FERGUSON WEISELBERG GILBERT

Received by Caplan, Caplan & Caplan Process Serverson the 14th day of April, 2020 at3:48 pm to be served on FAST FUND
PROS LLC C/O INTERSTATE AGENT SERVICES, LLC, 501 SILVERSIDE ROAD, SUITE 102, WILMINGTON, DE 19809 |,

Hw dence BuUGAY___, dohereby affirm that on the Zo day of APRit- 2020 at 12:45 pm., executed
service by delivering a true copy of the SUMMONS IN A CIVIL ACTION, CLASS ACTION COMPLAINT AND DEMAND FOR
JURY TRIAL, REQUEST FOR RELIEF, JURY DEMAND, EXHIBITS in accordance with state statutes in the manner marked
below:

 

() PUBLIC AGENCY: By serving _ _ as _ Served the
within-named agency by delivering a true copy of pleadings and informed said person of the contents therein, with the date, hour

and intials of service endorsed thereon by me in compliance with State Statutes.

(CORPORATE SERVICE/LLC: By serving RoxAnE Srartit as KéteprionisT— Served
the within-named person by delivering a true copy of pleadings and informedaid person of the contents thereln,with the date,
hour and intials of service endorsed thereon by me in compliance with State Statutes.

{) CORPORATE REGISTERED AGENT:By serving as
Served the within-named person by delivering a true copy of pleadings and informed said person of the contents therein, with the
date, hour and intials of service endorsed thereon by me in compliance with State Statutes.

() CORPORATE REGISTERED AGENT EMPLOYEE :By serving as
Served the named person by delivering a true copy of pleadings and informed person of the
contents therein,with the date, hour and intials of service endorsed thereon by me in compliance with F.S. 48.084 (3)(a) and F.5.
48.091 as the registered agent failed to comply by not being available for service between the hours of 10 am and 12 pm.

(}) CORPORATE SUBSTITUTE: By serving as Served the named
person at a residence by delivering a true copy of plaadings and informed person of the contents therein,with the date, hour and
intials of service endorsed thereon by me in compliance with F.S. 48,081(3\b) and 48.031(1)(a) as the registered agent failed to
comply by not being available for service between the hours of 10 am and 12 pm.

() NON SERVICE: For the reasondetailed in the Comments below.

comments:  Koxanwe Sut | Adthonized -t0 ter, Cauchsiond fEmALE,
S53 YeARS adh, [0 ths. F'G" pith Baorins ‘Haig. :

 

 
Case 1:20-cv-21468-UU Document 8 Entered on FLSD Docket 04/30/2020 Page 2 of 3

RETURN OF SERVICE For 1:20-CV-21468-UU

Under penalties of perjury, | declare that | have read the foregoing Affidavit of Service / Return of Service and that
the facts stated in it are true. ! certify that | have no interest in the above action, am of legal age and service was
made within this state by an officer authorized to serve process whera the person was served.

f
Z ,

PROCESS SERVER #

Appointed In accordance with Stafe Statutes
Caplan, Caplan & Caplan Process Servers
12555 Orange Drive

Suite 106

Davie, FL 33330
(305) 374-3426

Our Job Serial Number: 2020012391
Ref 10277-26

Copyright @ 1982-2020 Database Servicas, Inc. - Process Servar's Toolbox V8.1k
Case 1:20-cv-21468-UU Document 8 Entered on FLSD Docket 04/30/2020 Page 3o0f3 __
A0 OARS. AZO GMRCAAGSH Wl j.Pocument 7 Entered on FLSD Docket 04/13/2020 Page 1 of1

UNITED STATES DISTRICT COURT

for the
Southem District of Florida

 

Moyat Wellness Center, LLC, a Florida Limited )
Liability Company, 5
- —?

Plaintiff(s) oe Z,

¥ ) Civil Action No a Oo cts 1 Co er
: ) .¢
Fast Fund Pros LLC, a Delaware Limited Liability ) 4/20/2020 IZUS pm,
Company, DATE 4/26 [2 TIME _!4)3° Pp.”
Lb |
oe _ _ ee _ nIlA
Defendant(s ) INITIAL =" ss BADGE _ ™ 4
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Fast Fund Pros LLC
c/o Interstate Agent Services, LLC
501 Silverside Road, Suite 102
| Wilmington, Delaware 19809

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it} — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P, 12 (a}(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: Daniet Tropin, Esa.
Kopelowltz Ostrow Ferguson Weiselberg Gilbert
One W. Las Olas Bivd., Suite 500
Ft. Lauderdale, FL 33301

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

_pnintner ge, Angela E. Noble OO
RE CLERK OF COURT

  

   

Date: APR 1 3 2020

file f .a¥
[UA" Bl MOQ LDN
